Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.297 Filed 09/11/20 Page 1 of 25




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                   Plaintiff,                No. 18-cr-20283

v.                                           Hon. Bernard A. Friedman

LACOURIS PACELY,

                   Defendant.

        United States’ Combined Response and Brief in Opposition to
               Defendant’s Motion for Compassionate Release

      This might be a closer case were it not for the simple fact that defendant

Lacouris Pacely has served only about one quarter of his prison sentence for

serious and dangerous drug offenses. While Pacely suffers from some serious

health conditions and seeks compassionate release on the basis of his heightened

risk of illness from Covid-19, he is in prison today because he possessed

distribution-level quantities of heroin laced with fentanyl and crack cocaine, along

with two firearms, in a home he shared with his ten-year old child and others. This

Court sentenced him to 87 months in prison for that conduct, after considering the

seriousness and dangerousness of his drug offenses, as well as the other § 3553

sentencing factors. Cutting short his sentence by 70-75%, as Pacely now requests,

would undermine the important goals served by the § 3553 factors, which this

Court appropriately balanced when sentencing him. For these reasons, as detailed


                                         1
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.298 Filed 09/11/20 Page 2 of 25




further below, Pacely’s (renewed) motion for compassionate release should be

denied.

                                    Background

      Pacely’s convictions and sentence in this case stem from a March 2018

search of Pacely’s home. See ECF No. 28, PageID.131–32. Michigan State Police

executed a search warrant at the residence after developing probable cause that

Pacely was dealing drugs from there. During the search, officers found over 75

grams of heroin laced with fentanyl, over 60 grams of crack cocaine, a loaded

9mm pistol in the top drawer of a dresser, and a shotgun in a closet, all in Pacely’s

bedroom. Small baggies of crack cocaine were strewn about the bedroom, and the

shotgun was next to a safe, in which both heroin and crack cocaine were found.

Pacely shared this residence with his wife, ten-year old child, and two adult step-

children.

      Pacely subsequently pleaded guilty to two counts of possession with intent

to distribute controlled substances, in violation of 21 U.S.C. § 841(a). This Court

sentenced him on September 17, 2018 to 87 months imprisonment, at the bottom of

his guidelines range, and four years of supervised release. ECF No. 23.

      Pacely’s instant drug conviction, at the age of 46, marked a return to

criminal conduct. When he was in his late teens through age 20, he associated with

a criminal street gang and accumulated multiple convictions for serious firearm


                                          2
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.299 Filed 09/11/20 Page 3 of 25




and related offenses. Specifically, he was convicted of felony carrying a concealed

weapon in 1990. Three years later, in 1993, he was arrested and subsequently

convicted of involuntary manslaughter and carrying or possessing a firearm when

committing or attempting to commit a felony. He was sentenced to 10 to 15 years

for the involuntary manslaughter and a consecutive 2 years on the gun count. He

was paroled from prison in 2004, at the age of 32. PSR ¶ 31.

       Just over four years after he was released on parole, Pacely was arrested and

convicted in 2009 for felony controlled substances possession (less than 25 grams

of cocaine) and sentenced to 18 months of probation. PSR ¶ 35. Seven years after

he was discharged from probation on that case, Pacely committed the instant

offense.

       Pacely began serving his prison sentence in this case on November 1, 2018.

To date, he has served just over 22 months of his 87-month sentence. In other

words, he has served just over 25% of his imposed sentence and just under 30% of

his projected sentence when accounting for anticipated good conduct time credit.

His projected release date is December 30, 2024. See Exhibit 3 at 3 (BOP

Sentence Computation) (Filed Under Seal). 1




1
 In Pacely’s case, earning full good conduct time credit of 54 days per year, pursuant to18
U.S.C. § 3624, for his 87-month sentence would amount to approximately 391 days credit,
resulting in an anticipated sentence of approximately 74 months.

                                                3
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.300 Filed 09/11/20 Page 4 of 25




      Pacely is 48 years old, and he is incarcerated at FCI Loretto in Loretto, PA.

At the time the government responded to Pacely’s prior motion for release, in early

July 2020, FCI Loretto did not have any positive Covid-19 cases at the facility.

See ECF No. 28, PageID.132. As of today, September 11, 2020, FCI Loretto is

reporting zero inmates who are positive for Covid-19 but does have 7 positive staff

members; 58 prisoners and 3 staff have recovered after becoming infected with

Covid-19. No prisoners have died at the facility. See BOP: COVID-19 Cases.

      The Bureau of Prisons (BOP) has modified its operations over the past

several months to implement its Covid-19 Action Plan and minimize the risk of

Covid-19 transmission into and inside its facilities, as described in the

government’s previous response brief. See ECF No. 28, PageID.134–35. Part of

the BOP’s response has included increased Covid-19 testing across its facilities,

and notably, virtually all of FCI Loretto’s approximately 845 inmates (see BOP:

FCI Loretto) have been tested for Covid-19, as indicated by the screenshot below

from BOP's Covid-19 website (updated September 11, 2020) reflecting that 844

inmates have completed tests. Pacely himself was tested for Covid-19 in July and

received a negative result in early August 2020. See Exhibit 2 at 2, 19 (Updated

2020 BOP Medical Records (6/11/2020 – 9/1/2020) (Filed Under Seal).




                                          4
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.301 Filed 09/11/20 Page 5 of 25




                                     5
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.302 Filed 09/11/20 Page 6 of 25




      Another part of BOP’s response to the Covid-19 pandemic has been

increasing the placement of federal prisoners in home confinement. See ECF No.

28, PageID.135–38. Under the Attorney General’s directives, the BOP is required

to identify the inmates most at risk from Covid-19 and “to consider the totality of

circumstances for each individual inmate” in deciding whether home confinement

is appropriate. 03-26-2020 Directive to BOP, at 1. As of September 11, 2020, this

process has already resulted in at least 7,668 inmates being placed on home

confinement since the Covid-19 pandemic began, see BOP Covid-19 Website, and

approximately 126 of those inmates are from the Eastern District of Michigan.

Pacely is no exception to this process: he was referred by FCI Loretto staff for

consideration for home confinement “although he does not meet all eligibility

criteria,” Exhibit 4 at 4 (BOP Progress Report) (Filed Under Seal), but the BOP

denied his referral for home confinement on July 28, 2020 (according to BOP

counsel’s representation to undersigned government counsel).

      As FCI Loretto staff noted in that referral, and as documented in his BOP

medical records, Pacely does have underlying medical conditions. Those

conditions include Type 2 diabetes, obesity, hypertension, asthma, and an

unspecified respiratory disorder. See Exhibit 1 at 23 (2020 BOP Medical Records

(as of 6/12/2020) (Filed Under Seal); Exhibit 2 at 13–14 (Updated 2020 BOP

Medical Records (6/11/2020 – 9/1/2020) (Filed Under Seal).


                                          6
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.303 Filed 09/11/20 Page 7 of 25




      Pacely submitted a request for compassionate release to the Warden at FCI

Loretto on or about May 14, 2020, and Pacely received a response from the

Warden on May 29, 2020 denying the request. See ECF No. 25, PageID.125.

      Prior to receiving the Warden’s denial, Pacely filed a pro se motion before

this Court on or about May 18, 2020. ECF No. 24. His motion requested release

to home confinement, citing his medical conditions and the Covid-19 pandemic.

After the government filed a response opposing his request, see ECF No. 28, this

Court issued an Order on August 3, 2020, denying Pacely’s request for home

confinement on jurisdictional grounds, and denying the motion without prejudice

to the extent it requested compassionate release, on exhaustion grounds. ECF No.

35. (As noted above, on July 28, while his first motion was still pending before

this Court, the BOP denied Pacely’s home confinement referral.)

      On July 15, 2020, this Court appointed the Federal Community Defender to

represent Pacely in connection with his pursuit of compassionate release. ECF No.

33. Thereafter, on August 26, 2020, Pacely filed a new motion for compassionate

release, again seeking release based on his medical conditions and the associated

risks of Covid-19 infection. ECF No. 38.

                                    Argument

      Pacely’s motion for compassionate release and a reduced sentence should be

denied. Although he has met the mandatory administrative exhaustion requirement


                                         7
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.304 Filed 09/11/20 Page 8 of 25




and also satisfies the first eligibility criterion for compassionate release because

certain of his medical conditions place him at higher risk of illness from Covid-19,

Pacely nonetheless does not qualify for this extraordinary form of relief—and

what, in effect, would be a 70-75% sentence reduction—because he poses a danger

to the community, and the § 3553 sentencing factors weigh against release.

      A.      Legal principles.

      A district court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009).

Rather, a district court’s authority to modify a defendant’s sentence is “narrowly

circumscribed.” United States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008).

Absent a specific statutory exception, a district court “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those statutory

exceptions are narrow, United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001),

and compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion of the administrative

process within the BOP. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960

F.3d 831, 832–36 (6th Cir. 2020) (holding statutory exhaustion requirement is

mandatory).

      Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent


                                           8
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.305 Filed 09/11/20 Page 9 of 25




with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

As with the identical language in § 3582(c)(2), compliance with the policy

statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

2014). To qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any

other person or to the community,” USSG § 1B1.13(2).

      Third, even if a defendant is eligible for compassionate release, a district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those

factors require the district court to consider the nature and circumstances of the

offense, the defendant’s history and characteristics, the need to promote respect for

the law and provide just punishment for the offense, general and specific

deterrence, and the protection of the public. 18 U.S.C. § 3553(a).

      B.     Pacely has satisfied the mandatory exhaustion requirement.

      Pacely has satisfied the mandatory exhaustion requirement, and therefore the

Court should resolve his motion on the merits. In its response to Pacely’s first

motion for release, the government noted it considered Pacely to have exhausted

his administrative remedies because, by the time the government filed its


                                          9
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.306 Filed 09/11/20 Page 10 of 25




opposition, at least 30 days had passed since Pacely submitted his request to the

Warden. See ECF No. 28, PageID.133, 142. This Court disagreed, finding that

Pacely had failed to exhaust because he filed his motion in court (signed on May

18; docketed on May 20) before his administrative request had been denied (on

May 29), and before 30 days had passed from the date he submitted his

administrative request (on May 14). See ECF No. 35, PageID.205; see also 18

U.S.C. § 3582(c)(1)(A); Alam, 960 F.3d at 832–36. By now, however, Pacely has

satisfied the exhaustion requirement: his instant motion was filed on August 26,

2020, which is more than 30 days after he submitted his administrative request to

the Warden.

      C.      Pacely meets the first eligibility threshold for compassionate
              release under the mandatory criteria in USSG § 1B1.13.

      Congress tasked the Sentencing Commission with “describ[ing] what should

be considered extraordinary and compelling reasons for [a] sentence reduction”

under § 3582(c)(1)(A), as well as developing “the criteria to be applied and a list of

specific examples” for when release is permitted. 28 U.S.C. § 994(t). The

compassionate-release statute thus permits a sentence reduction only when

“consistent with” the Sentencing Commission’s policy statements. 18 U.S.C.

§ 3582(c)(1)(A). Because the Sentencing Commission fulfilled Congress’s




                                         10
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.307 Filed 09/11/20 Page 11 of 25




directive in USSG § 1B1.13, compliance with that policy statement is mandatory

for any defendant seeking compassionate release under § 3582(c)(1)(A).2

       Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s

medical condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and

(4) other reasons “[a]s determined by the Director of the Bureau of Prisons,” which

the Bureau of Prisons has set forth in Program Statement 5050.50. USSG

§ 1B1.13 cmt. n.1; see also United States v. Harrington, No. 17-CR-20330, 2020

WL 3791531, at *2 (E.D. Mich. July 7, 2020) (Edmunds, J.) (noting “[t]he

applicable Sentencing Commission policy statement limits compassionate release

to a narrow group of defendants,” and citing the four categories identified in USSG

§ 1B1.13 cmt. n.1). The commentary to Section 1B1.13 further provides that an

inmate’s medical condition would qualify as an “extraordinary and compelling


2
  The Supreme Court has already reached the same conclusion for compliance with USSG
§ 1B1.10 under 18 U.S.C. § 3582(c)(2), based on the statutory language there. Dillon v. United
States, 560 U.S. 817, 827 (2010). And the statutory language in § 3582(c)(1)(A) is identical to
the language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission”), with
§ 3582(c)(2) (same). When Congress uses the same language in the same statute, it must be
interpreted in the same way. United States v. Marshall, 954 F.3d 823, 830 (6th Cir. 2020). In
both contexts, then, the Sentencing Commission’s restraints “on a district court’s sentence-
reduction authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014)
(citing Dillon, 560 U.S. 817); accord United States v. Saldana, 807 Fed. App’x 816, 819–20
(10th Cir. 2020). The First Step Act did not change that. It amended only who could move for
compassionate release under § 3582(c)(1)(A). It did not amend the substantive requirements for
release. Saldana, 807 Fed. App’x at 819–20. Section 1B1.13 remains binding.

                                               11
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.308 Filed 09/11/20 Page 12 of 25




reason” if either (i) “[t]he defendant is suffering from a terminal illness (i.e., a

serious and advanced illness with an end of life trajectory),” or (ii) “[t]he defendant

is (I) suffering from a serious physical or medical condition, (II) suffering from a

serious functional or cognitive impairment, or (III) experiencing deteriorating

physical or mental health because of the aging process, that substantially

diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.”

USSG § 1B1.13 cmt. n.1.

      Here, Pacely relies on the Covid-19 pandemic and his underlying health

conditions as grounds for his release. The government acknowledges—as it did in

its prior response, see ECF No. 28, PageID.144–45—that certain of Pacely’s

medical conditions meet the “extraordinary and compelling reason” threshold of

eligibility for compassionate release during the Covid-19 pandemic. But some

qualifications of the government’s position merit mention.

      As an initial matter, the Covid-19 pandemic does not, by itself, qualify as the

type of inmate-specific condition permitting compassionate release. The BOP has

worked diligently to implement measures to reduce the risk from Covid-19 to

inmates. See Wilson v. Williams, 961 F.3d 829, 833-34, 840-41 (6th Cir. 2020).

Thus, “the mere existence of Covid-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate


                                           12
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.309 Filed 09/11/20 Page 13 of 25




release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020); cf. Wilson, 961 F.3d at 844-45.

      To be sure, the facility where Pacely is incarcerated, FCI Loretto, has

experienced Covid-19 infections among prisoners and staff. But, as mentioned

above, the BOP, to include FCI Loretto, has made progress in controlling the virus

and increasing testing. As of today, zero prisoners (out of approximately 845 total

prisoners) and seven staff members at FCI Loretto have positive Covid-19 tests.

Moreover, virtually all of FCI Loretto’s prisoners—including Pacely—have

received a Covid-19 test. Accordingly, Pacely—like the defendant in this Court’s

previous Reese case—“has not shown that the risk of infection at FCI-Loretto is

unacceptably high.” United States v. Reese, No. 17-CR-20531-04, 2020 WL

4726936, at *2 (E.D. Mich. Aug. 14, 2020) (Friedman, J.) (noting that, at that time,

the BOP was reporting 35 positive inmates at FCI Loretto out of a population of

809; the BOP had reduced the prison population by granting home confinement to

thousands of prisoners; and the BOP had taken significant steps to minimize the

spread of Covid-19 virus at all BOP facilities).

      Nevertheless, the government acknowledges that in the context of the Covid-

19 pandemic, Pacely does have two medical conditions—Type 2 diabetes and

obesity—which the CDC has identified as conditions that place him “at increased


                                         13
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.310 Filed 09/11/20 Page 14 of 25




risk” for severe illness in the event he contracts Covid-19. See Exhibit 1 at 23;

Exhibit 2 at 13–14; CDC: People at Increased Risk - People with Certain Medical

Conditions (as updated) (identifying the confirmed medical conditions that

increase someone’s risk from Covid-19). With respect to obesity, the CDC advises

that a body mass index (BMI) of 30 or above qualifies as obese and “increases

[one’s] risk of severe illness from COVID-19.” CDC: People Who Are at

Increased Risk for Severe Illness - Obesity. The government does not concede that

obesity, per se, qualifies as an “extraordinary and compelling reason,” because in

many cases a person with a BMI over 30 may have a physical condition of obesity

from which he or she can be expected to recover, with diet, exercise, and/or

treatment. Cf. USSG § 1B1.13 cmt. n.1. In Pacely’s case, however, the

government acknowledges that his obesity does meet the “extraordinary and

compelling reason” threshold because his BMI is well above 30, and his medical

records indicate it has been a longstanding, persistent condition. For instance, his

PSR, prepared in 2018, indicated Pacely was 6’0” tall and weighed 350 pounds,

which calculates to a BMI of 47.5. See PSR ¶ 57; CDC: Adult BMI Calculator.

By April 22, 2020, Pacely’s weight had dropped to 284 pounds, which calculates

to a BMI of 38.5. See Exhibit 1 at 8. But his most recent weight measurement in

his BOP medical records was a slight increase to 290 pounds on July 2, 2020,

which calculates to a BMI of 39.3. See Exhibit 2 at 3.


                                         14
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.311 Filed 09/11/20 Page 15 of 25




       Accordingly, based on the CDC’s current guidance, which is informed by

available medical data, the government acknowledges that Pacely’s Type 2

diabetes and his (persistent) obesity place him at higher risk of severe illness

should he become infected with Covid-19. And, therefore, he satisfies the first

eligibility threshold for compassionate release during the pandemic. See USSG

§ 1B1.13(1)(A) & cmt. n.1(A). 3

       D.     Pacely is not eligible for compassionate release under the other
              mandatory criteria in USSG § 1B1.13.

       Pacely, however, remains ineligible for compassionate release because he is

a danger to the community. While the government recognizes and commends

Pacely’s apparent rehabilitation efforts, including the multiple courses he has

completed in prison and his clean disciplinary record, see ECF No. 38,

PageID.230–31; Exhibit 4 at 2–4, the fact remains that he has a lengthy criminal

history, he exhibited recidivism later in life at age 45 with his instant offense

conduct, and that conduct involved dealing heroin laced with fentanyl, one of the

most potent and dangerous drugs available today.


3
  As Pacely’s motion notes, he suffers from additional medical conditions, as well, including
hypertension, asthma, and an unspecified respiratory disorder. But the CDC currently advises
that moderate to severe asthma and hypertension are conditions that only “might” put an
individual at an increased risk. See CDC: People at Increased Risk - People with Certain
Medical Conditions (as updated). As stated in its prior response, see ECF No. 28, PageID.145–
46, the government does not concede that any of these other medical conditions—to include
Pacely’s asthma, which does not appear to be “moderate to severe”—satisfy the first eligibility
threshold for compassionate release during the pandemic. See USSG § 1B1.13(1)(A) & cmt.
n.1(A).


                                              15
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.312 Filed 09/11/20 Page 16 of 25




      Section 1B1.13(2) only permits release if a “defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” As with the other requirements in § 1B1.13, this prohibition on

releasing dangerous defendants applies to anyone seeking compassionate release.

18 U.S.C. § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

United States v. Kincaid, 802 Fed. App’x 187, 188 (6th Cir. 2020) (confirming that

a released defendant must “not represent a danger to the safety of any other person

or the community”). Although a court must also evaluate the defendant’s

dangerousness when balancing the § 3553(a) factors, dangerousness alone is a per

se bar to release under USSG § 1B1.13(2). United States v. Knight, No. 15-20283,

2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

      An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2)

references for its dangerousness determination—requires a comprehensive view of

community safety, “a broader construction than the mere danger of physical

violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per

curiam). Indeed, even when considering pretrial detention under § 3142(g), “[t]he

concept of a defendant’s dangerousness encompasses more than merely the danger

of harm involving physical violence.” United States v. Williams, No. 20-1413,

2020 WL 4000854, at *1 (6th Cir. July 15, 2020) (citing United States v. Vance,


                                        16
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.313 Filed 09/11/20 Page 17 of 25




851 F.2d 166, 169–70 (6th Cir. 1988)). That reasoning applies even more strongly

post-judgment, when the defendant’s presumption of innocence has been displaced

by a guilty plea or jury’s verdict and when “the principle of finality” becomes

“essential to the operation of our criminal justice system.” Teague v. Lane, 489

U.S. 288, 309 (1989).

      Section 1B1.13(2) is thus a significant hurdle to release. It bars the release

of violent offenders. It also bars the release of most drug dealers, “even without

any indication that the defendant has engaged in violence.” United States v. Stone,

608 F.3d 939, 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious

offense that, in itself, poses a danger to the community.”); Knight, 2020 WL

3055987, at *3.

      Here, because Pacely’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). After a history of serious

offenses at a young age—including felony convictions for involuntary

manslaughter and firearm offenses and the associated significant terms of

imprisonment—Pacely was undeterred and returned to criminal conduct in his 30s,

obtaining a felony drug conviction. And even in his mid-40s—by which time

many prior offenders have aged out of criminal conduct—Pacely again returned to

crime with his drug distribution conduct in the instant case.




                                         17
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.314 Filed 09/11/20 Page 18 of 25




      While Pacely’s criminal history and recidivism over time is significant cause

for concern, those concerns are only amplified by the nature of his conduct in this

case. Pacely dealt crack cocaine and heroin laced with fentanyl, one of the most

potent and dangerous drugs available today that is driving the current and ongoing

opioid drug abuse (and overdose) epidemic in the United States. Moreover, he did

so from his family’s home, which he shared with his young child, and with a

handgun and shotgun readily available. His conduct put his family and the

community at risk—risks that ranged from drug abuse, overdose, and possible

death, to gun violence often associated with drug dealing. And he did it just over

two years ago, while in his mid-40s, when he should have known better.

      These considerations are particularly relevant where, as here, Pacely is

requesting that he be released to live at home, with his wife and young daughter.

See ECF No. 38, PageID.231–33. While the house address may be different today,

living with his wife and child in a home in the recent past did not prevent Pacely

from distributing drugs while armed from that home. In sum, Pacely has

demonstrated a willingness to return to dangerous, criminal conduct, at a mature

age, while around his family members, and from the confines of his home.

Accordingly, Pacely is a danger to the community and is not eligible for

compassionate release.




                                         18
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.315 Filed 09/11/20 Page 19 of 25




      E.     The 18 U.S.C. § 3553(a) factors weigh against compassionate
             release.

      Finally, this Court should also deny Pacely’s motion because he has failed to

establish that the § 3553(a) sentencing factors weigh in favor of granting release.

In addition to the dangerous nature and circumstance of his offense (discussed

above), the other § 3553 factors weigh against release, too, because reducing

Pacely’s sentence by 70-75% would undermine the need for the sentence to

promote respect for the law, provide just punishment, and deter criminal conduct.

      Even when an inmate has shown “extraordinary and compelling reasons”

and demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See Knight, 2020 WL

3055987, at *3 (“The § 3553(a) factors . . . weigh against his request for

compassionate release.”); United States v. Austin, No. 15-20609, 2020 WL

2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the “[d]efendant’s

circumstances do not warrant compassionate release . . . under 18 U.S.C.

§ 3553(a)”); United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *6

(E.D. Mich. May 15, 2020) (denying compassionate release because “the 18

U.S.C. § 3553(a) sentencing factors do not favor release”); see also United States

v. Kincaid, 802 Fed. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors). So even if

                                         19
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.316 Filed 09/11/20 Page 20 of 25




the Court were to find Pacely eligible for compassionate release, the § 3553(a)

factors should still disqualify him.

      Here, the nature and circumstances of Pacely’s criminal conduct were

serious and dangerous, for the reasons discussed above: he dealt dangerous and

addictive drugs, while armed with guns, from a residence where his young child

lived. Moreover, Pacely’s history and characteristics, including his criminal

history and his return to criminal conduct at a mature age, also militate against

release.

      Next, Pacely has served just over 22 months of the 87-month sentence this

Court imposed after weighing the § 3553 factors just two years ago, in September

2018. Put differently, he has served just over 25% of his imposed sentence and

just under 30% of his projected sentence; granting him compassionate release now

would amount to a 70-75% sentence reduction. Such a result would seriously

undermine several important goals served by the § 3553 sentencing factors.

      In particular, this Court appropriately considered the need for its sentence to

promote respect for the law, provide just punishment, and deter criminal conduct

when it sentenced Pacely two years ago. This Court also considered the need to

avoid unwarranted sentence disparities among similarly situated defendants when

it sentenced Pacely to 87 months imprisonment, which was a within-guidelines

sentence. Granting the extraordinary relief requested here and reducing Pacely’s


                                         20
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.317 Filed 09/11/20 Page 21 of 25




sentence by three-quarters would seriously undermine those sentencing goals. See

United States v. Reese, No. 17-CR-20531-04, 2020 WL 4726936, at *3 (E.D.

Mich. Aug. 14, 2020) (Friedman, J.) (denying compassionate release, finding that

releasing defendant who had served 20% (“only a fraction”) of a 120-month

sentence for heroin distribution “would seriously undermine . . . [the] important

sentencing objectives” of “reflecting the seriousness of the offense, promoting

respect for the law, and providing just punishment for the offense”); see also

Knight, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“Allowing

[defendant] to be released after only serving about a third of his sentence would

not promote respect for the law or proper deterrence, provide just punishment, and

avoid unwarranted sentencing disparities.”).

      In support of his argument for release, Pacely contends that “[t]he

compassionate release statute does not preclude relief for people convicted of

serious charges and courts have granted compassionate release to people who have

served less than half of their sentence and less than a mandatory minimum.” ECF

No. 38, PageID.229. True enough. But the cases he cites in support of this

proposition are outliers. (In fact, in the very first case he cites in support, Guzman,

the Court expressed its reluctance to grant compassionate release, “given the

seriousness of Defendant’s crime of conviction and the fact that he has only

completed about half of his sentence,” and noted its preference that the defendant


                                          21
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.318 Filed 09/11/20 Page 22 of 25




be transferred to a different BOP facility. United States v. Guzman, No. 13-CR-

576-1, 2020 WL 2781713, at *1 (N.D. Ill. May 28, 2020) (emphasis added). But

the Court nonetheless granted that defendant’s motion in light of the then-existing

Covid-19 outbreak conditions at FCI Elkton.)

      Instead, as many Judges in this district have recognized, reducing a

prisoner’s sentence by a dramatic percentage would undermine important § 3553

sentencing considerations. Compare United States v. Jerome Wilson, No. 17-CR-

20787, ECF No. 39 (E.D. Mich. Sept. 8, 2020) (Parker, J.) (granting compassionate

release, after government had conceded “extraordinary and compelling reason,”

where defendant had served more than 60% of his 57-month sentence for felon in

possession of a firearm and was eligible for home detention in six months), with

United States v. Dupree Rich, No. 17-CR-20032, ECF No. 56 (E.D. Mich. Sept. 9,

2020) (Cox, J.) (denying compassionate release, after government had conceded

“extraordinary and compelling reason,” where defendant had a lengthy criminal

history and bond violations, and had served less than half of his 100-month

sentence for possession with intent to distribute cocaine), and United States v.

Rudolph Williams, No. 06-CR-20411, ECF No. 330 (E.D. Mich. Sept. 8, 2020)

(Cleland, J.) (denying compassionate release, after government had conceded

“extraordinary and compelling reason,” where defendant convicted of drug offense

and drug-related murder would pose a danger to the community if released, and


                                         22
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.319 Filed 09/11/20 Page 23 of 25




where court “[did] not find that the sentencing factors it weighs most heavily under

18 U.S.C. § 3553(a) justify Defendant’s release nearly six years yearly”). In sum,

Pacely is not eligible for compassionate release due to the danger his release would

pose to the community, and the § 3553(a) factors similarly weigh against release.

      F.     If the Court were to grant Pacely’s motion, it should impose a
             term of supervised release equal to his unserved prison term and
             order home confinement.

      If the Court were inclined to grant Pacely’s motion despite the government’s

arguments above, the Court should impose a term of supervised release equal to his

unserved prison term and order, as a condition of that supervised release, that he be

confined to his home. See United States v. Spencer, 2020 U.S. App. LEXIS 28051,

*4-5 (6th Cir. Sept. 2, 2020) (“if the district court reduces a defendant’s sentence

under § 3582(c)(1)(A) to time served, it can impose a term of supervised release

equal to the unserved time and order, as a condition of that supervised release, that

the defendant be confined to his home”) (citing 18 U.S.C. § 3853(d) and USSG

§ 5F1.2).




                                          23
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.320 Filed 09/11/20 Page 24 of 25




                                  Conclusion

      For the foregoing reasons, defendant Lacouris Pacely’s motion for

compassionate release (ECF No. 38) should be denied.



                                            Respectfully submitted,

                                            MATTHEW SCHNEIDER
                                            United States Attorney

                                             /s/ William M. Sloan
                                            William M. Sloan
                                            Assistant United States Attorney
                                            211 W. Fort Street, Suite 2001
                                            Detroit, MI 48226
                                            william.sloan2@usdoj.gov
                                            (313) 226-9611

Dated: September 11, 2020




                                       24
Case 2:18-cr-20283-BAF-RSW ECF No. 42, PageID.321 Filed 09/11/20 Page 25 of 25




                               Certificate of Service

      I HEREBY CERTIFY that on September 11, 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, for uploading and

service by electronic notice to counsel and parties authorized to receive

electronically Notices of Electronic Filing.



                                                /s/ William M. Sloan
                                               William M. Sloan
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               william.sloan2@usdoj.gov
                                               (313) 226-9611




                                         25
